Case 2:21-cv-00434-JLB-MRM Document 16 Filed 08/19/21 Page 1 of 1 PageID 45




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DAVID POSCHMANN,

             Plaintiff,

v.                                             Case No. 2:21-cv-434-JLB-MRM

FORTY ONE HOSPITALITY 2, LLC,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 15.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on August 19, 2021.
